           Case 2:19-cv-02122-KJD-NJK Document 8 Filed 05/05/20 Page 1 of 1




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   TUONG NGUYEN,
                                                            Case No.: 2:19-cv-02122-KJD-NJK
 9          Plaintiff(s),
                                                                          ORDER
10   v.
                                                                       (Docket No. 7)
11   TERESA NGUYEN, et al.,
12          Defendant(s).
13         Pending before the Court is Plaintiff’s motion to extend his deadline to file a fully complete
14 in forma pauperis application or pay the full $400 fee for filing a civil action. See Docket No. 7;
15 see also Docket No. 6 (order setting deadline). The Court GRANTS that request.
16         Plaintiff must file a fully complete in forma pauperis application or pay the full $400 fee
17 for filing a civil action no later than June 10, 2020. Docket No. 7. FAILURE TO COMPLY
18 WITH THIS ORDER WILL RESULT IN THE RECOMMENDED DISMISSAL OF THIS
19 CASE.
20         IT IS SO ORDERED.
21         Dated: May 5, 2020
22                                                               ______________________________
                                                                 Nancy J. Koppe
23                                                               United States Magistrate Judge
24
25
26
27
28

                                                     1
